DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of applicant’s amendments and arguments filed on February 23, 2021, the rejections of claims 1, 21, 22 and 24-26 under 35 U.S.C. 102 or 103 as stated in the Office Action mailed on December 4, 2020 have been withdrawn.
	However, the rejections of claims 18, 36 and 38 previously rejected under 35 U.S.C. 102 or 103 are still maintained.  See below for rejections and Response to Argument. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 18 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kräuter et al. (US Pub. 2013/0207148; hereinafter “Kräuter”).
Kräuter discloses [Re claim 18] a structure comprising: a semiconductor light emitting device 10 (an LED is arranged as radiation source 10; page 8, paragraph 120; see fig. 7); a wavelength-converting layer 31 (page 1, paragraph 17; page 8, paragraph 121; page 9, paragraph 127) disposed over the semiconductor light emitting device (see fig. 7); and a light-scattering layer 20 (a transparent body 20 which includes a matrix material and an inorganic filler; page 1, paragraph 16; and the inorganic filler is light scattering particles; page 4, paragraphs 61 and 62) disposed over the wavelength-converting layer (see fig. 7) without being between the semiconductor light emitting device and the wavelength-converting layer (the light-scattering layer 20 is disposed only on the wavelength-converting layer 31; see fig. 7), the light- scattering layer comprising a binding material (matrix material, such as a resin; page 3, paragraph 44) and light scattering particles (inorganic filler; page 4, paragraphs 61 and 62) dispersed in the binding material (the filler is small particles; page 4, paragraphs 61 and 62; which is dispersed in the matrix material) such that transmitted intensity of the light emitted by the light emitting device through the light scattering layer increases as the temperature of the light scattering layer increases from a first temperature to a second temperature (the transparent body 20 may act as a temperature-dependent diffuser which absorbs light strongly in the off state, but absorbs barely any light at operating temperature; page 
Kräuter discloses [Re claim 36] wherein the index of refraction of the light scattering particles minus the index of refraction of the binding material is a negative value at the first temperature (the refraction index of the matrix material (bonding material) is higher than the filler’s (the light scattering particles); page 2, paragraphs 23 and 34).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Kräuter in view of Koike et al. (US Pub. 2009/0256166; hereinafter “Koike”).
[Re claim 38] Kräuter fails to disclose explicitly wherein further comprising light absorbing particles dispersed in the binding material.
However, Koike discloses wherein a LED chip 12 is sealed by a sealing portion 16 (page 7, paragraph 206), wherein the sealing portion comprises a matrix material 16a and nano-particles 16b (page 7, paragraph 207; see fig. 1).  The nano-particles 16b can absorb light in an ultraviolet region (page 8, paragraph 230).  The sealing portion 16 in Koike can be considered as a transparent body 20 in Kräuter.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form light absorbing particles in a binding material, as taught by Koike, because it would have been to suppress degradation of a sealing material including a resin or the like due to ultraviolet light (Koike; page 2, paragraph 32).

Allowable Subject Matter
Claim 37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 37 recites the light scattering particles comprise a phase changing material that is a solid at the first temperature and a liquid at the second temperature.
These features in combination with the other elements of the base claim are neither disclosed nor suggested by the prior art of record.
Claims 1 and 21-35 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites the light scattering particles having a first index of refraction at the first temperature and a second index of refraction at the second temperature, the second index of refraction being lower than the first index of refraction.
Claim 27 recites the light scattering particles comprising a phase changing material that is a solid at the first temperature and a liquid at the second temperature.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 21-26 and 28-35 variously depend from claim 1 or 27, so they are allowed for the same reason.

Response to Argument
Applicant’s argument with regard to the rejection under 35 U.S.C. § 102 has been fully considered, but it is not deemed to be persuasive for at least the following reasons.
With regard to the pending 35 USC § 102 rejection, applicant presents the following argument:
Claim 18 has been amended to recite, “a light-scattering layer disposed over the wavelength-converting layer without being between the semiconductor light emitting device and the wavelength-converting layer,” with support from, for example, Figs. 10A-10B and accompanying text of the instant specification.  Kräuter does not disclose this limitation (Kräuter, see e.g., Fig. 3, with light- scattering layer 20 being between wavelength converting layer 30 and semiconductor light emitting device 10).
However, Kräuter discloses the new limitation of “a light-scattering layer disposed over the wavelength-converting layer without being between the semiconductor light emitting device and the wavelength-converting layer” in another embodiment.  Figure 7 in Kräuter shows the light-scattering layer 20 disposed on the wavelength-converting layer 31 without being between the semiconductor light emitting device 10 and the wavelength-converting layer 31 (see the rejection above).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        February 26, 2021